Title: Fletcher and Toler to James Madison, 26 October 1827
From: Fletcher & Toler
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Lynchburg,
                                
                                 Oct. 26. 1827.
                            
                        
                        
                        You will have perceived, by our paper of the 18th inst. that your first letter has been published, before the
                            receipt of your second, containing your wishes for correction. Under these circumstances, we
                            were for some time at a loss to know in what manner to act; and had at one time determined to remain silent. But, we
                            afterwards supposed that it was your wish to be definitely understood, and determined to insert
                            your correction in what appeared to us to be the least objectionable shape. We hope the course we pursued will meet with
                            your approbation. We have the honor to be, with great respect, your most obt. servants
                        
                        
                            
                                Fletcher & Toler
                            
                        
                    